Hart, J., (after stating the facts). It appears from the record that Mrs. Talley permitted her husband to withdraw $3,000 of the money which she had deposited' in two banks in Missouri, and he deposited the same in his own name in the Bank of Rogers. He then transferred the account to the Citizens Bank of Rogers and was allowed to use it for his own benefit. It is true that before the bank failed he changed the account from his own name to that of his wife, but in the meantime he had become indebted to the bank in ,a large sum. Therefore Mrs. Talley is estopped from claiming the deposit as her own. It is well settled in this State that where a married woman permits her husband to hold her personal property out as his own, she will be estopped as against his creditors to claim it as her own. McClintock v. Skinner Co., 126 Ark. 591. Counsel for appellants rely on the case of German Bank v. Himstedt, 42 Ark. 62, in which it was held that a bank is bound to pay a depositor or to his order, money deposited by him, and can not refuse on the ground that it belongs to another. In that case neither the bank nor its creditors had any interest in the money deposited. The bank paid out the money before it had any notice that the money did not belong to the wife. In the present case the husband is indebted to the bank and the State Bank Commissioner, who had charge of the liquidation of its affairs, had a right to have the question of whether or not the money belonged to Mrs. Talley adjudicated. If the money did not belong to her she had no right to participate in the dividends paid to creditors of the bank. Of course the rights of W. E. Talley, he not being a party to this proceeding, are not adjudicated. The only question at issue was as to whether or not the money belonged to Mrs. Talley* and if so to compel the bank to account to her for it. The decree will be affirmed.